DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is 16 January 2017. 

Response to Amendment
This Office Action is responsive to the amendment filed on 18 August 2022. As directed by the amendment: Claims 1 and 17 have been amended and claims 12-16 and 22-23 are cancelled. Claims 1-11 and 17-21 currently stand pending in the application. 
The amendments to claims 1 and 17 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with respect to language and improper antecedence have been resolved. Accordingly, the claim objections are withdrawn. 
The amendments to claim 17 are sufficient to overcome the rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the rejections under 35 U.S.C. 112(b) are withdrawn. 

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 18 August 2022, with respect to the rejections under 35 U.S.C. 112(a), have been fully considered and are persuasive.  Accordingly, the rejections of claims 1-11 and 17-21 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant's arguments, see p. 7-9, filed 18 August 2022, with respect to the rejections under 35 U.S.C. 103, have been fully considered but they are not persuasive. Applicant contends that a person having ordinary skill in the art at the priority date of the application would not have been motivated to modify Yen’s (US 2016/0354162) tool assembly with Hartmann’s (US 2009/0118742) sleeve having an anchoring feature, because a person having ordinary skill in the art would not have found the claimed invention as a whole obvious in view of the combination of prior art. To this point, Applicant contends that Yen discloses a drilling system for implanting pedicle screws in vertebra which is extremely risky due to the small target and the closeness of the neural tissue, and therefore describes a drilling device that is specifically adapted to be manipulated during the drilling process by the surgeon. Therefore, Applicant contends that modifying Yen’s drilling device to include a sleeve having an anchoring feature that is capable of engaging with a target bone and thereby anchoring the tool assembly to the target bone prior to actuation of the rotating tool would destroy this functionality taught by Yen because Yen’s drilling device is designed to be moved by the surgeon during drilling and therefore it would not have been obvious to anchor the drilling device prior to actuating the drill. Examiner respectfully submits that the very disclosure in Yen that the drilling of vertebral bone is a risky procedure due to the small target and the closeness of neural tissue (Yen at ¶1 and 2) would render obvious a modification in view of Hartmann to include an anchoring sleeve that would allow the drilling device to be anchored to the small target bone once the desired trajectory is achieved to prevent misalignment as drilling proceeds and to prevent any jerking or skipping of the drilling device as it enters the vertebral bone, therefore protecting such neural tissue. The sleeve also protects various tissues as the drill bit is inserted to the target bone site. The cited recitations in Yen (see Args, p. 9; Yen at ¶35, 57, and 58) do not necessarily describe a requirement of mobility of the drilling device while the drill bit is cutting through bone, i.e. after the drill bit has begun to enter the bone, as it appears Applicant is implying by saying that an anchoring sleeve would destroy the ability of Yen’s drilling device to be moved during drilling.  Rather, Yen describes a surgeon as having motion control of the drilling device based on the presence of a handheld handle, but does not describe that such motion control occurs only after the drill bit has begun to enter the bone. Yen’s requirement of “mobility during the drilling process” may refer to the drilling process as a whole including the positioning and manipulation of the drilling device before and so that it contacts the target bone so that the surgeon can help to guide the device to a starting point of a desired trajectory. This is corroborated by Yen’s disclosure at ¶57 and 58 where the motion control of the drilling device is described as shown in FIGs. 7B and 7C, where the drill bit is spaced from the bone while the surgeon grips the handheld handle and achieves motion control. In other words, the surgeon can hold the handle and provide motion control over the drilling device during the drilling process which includes manipulation of the drilling device as it moves toward the bone, shown in FIGs. 7B and 7C. The modification in view of Hartmann to include an anchoring sleeve that would allow the drilling device to be anchored to the small target bone once the desired trajectory is achieved therefore does not destroy the functionality taught by Yen, since the surgeon may still have motion control over the drilling device as it is moved toward the bone. Further, the motion control by the surgeon may also occur while the drill bit is cutting through bone, i.e. after the drill bit has begun to enter the bone, even with the use of an anchoring sleeve, since the surgeon can control movement of the drill bit by allowing motion along the desired trajectory, and can also control movement of the drill bit so that it stays on the desired trajectory, i.e. the surgeon can have motion control of the drilling device by preventing motion away from the desired trajectory such as by gripping the handheld handle tightly in response to any jerking or skipping of the drilling device, which would be compatible with the user experience, and would complement the stabilization of the drilling device by the sleeve against the bone. Hartmann also contemplates the use of the assembly which includes the anchoring sleeve in spinal applications (¶29).  










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 6, 8-11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0354162 to Yen et al. (hereinafter, “Yen”) in view of U.S. Patent Application Publication No. US 2009/0118742 to Hartmann et al. (hereinafter, “Hartmann”). 
As to claim 1, Yen discloses a system for controlling operation of a surgical tool during a surgical procedure, the system comprising a tool assembly, shown in FIG. 10, comprising a rotating tool (210), a baseplate (232), shown and labelled for example in FIG. 1B, and a plurality of actuators (230) arranged about the rotating tool and coupled to the baseplate at a plurality of attachment points (plurality of actuators are arranged about an axis of the tool) (¶35, 63), shown in FIG. 10, wherein the plurality of actuators are configured to move the rotating tool off-axis with respect to a trajectory of the rotating tool with multiple degrees of freedom (the actuators move the tool off a misaligned axis back toward a planned trajectory) (¶63); a tracking array (431, 432) affixed to the tool assembly, the tracking array comprising a plurality of trackers (¶37); and a surgical system comprising a navigation system (400, 410) configured to track at least a portion of the rotating tool and determine position information for the rotating tool based on the plurality of trackers (¶36, 37, 62), an alignment module configured to receive the position information and determine whether the rotating tool is in a proper position for drilling a hole into the target bone (control unit module that receives the position information from the navigation system and calculates the control output to deliver to the rotating tool based on stored biomechanical information pre-processed from medical images that determines the planned drilling trajectory; the module determines whether the tool is in a proper position based on its correspondence to the planned trajectory and based on an allowable deviation or discrepancy) (¶34, 38-42), a robotic control component configured to actuate and advance the rotating tool if the alignment module determines the rotating tool is in the proper position (component of the control module that controls the drilling motor and the robotic actuators to actuate and advance the tool if the tool is determined by the alignment module to be in the proper position; the control module sends control output like speed to the drilling motor and orientation to the robotic actuators based on the input that is received and processed by the alignment module) (¶34, 63, 64), and a monitor (processor, and display 700) configured to determine if the rotating tool is advancing into the target bone along a predetermined path based on tracking of the plurality of trackers (based on the processor’s interpretation of data received from the tracking array, with the position information for the tool compared to the surgical plan which provides the predetermined path, for real-time tracking and control of the tool, ¶36, 37, 62; the display also provides virtual, real-time images of the tool with respect to the bone based on tracking the trackers such that its advancement along a predetermined path, such as one known to the surgeon in his mind’s eye, may be observed), and control the plurality of actuators with multiple degrees of freedom to adjust a position of the rotating tool according to whether the rotating tool is deviating from the predetermined path (¶63, 64). 
As to claim 2, Yen discloses wherein the surgical system is configured to determine a surgical plan for the surgical procedure (¶39); determine at least one hole to be drilled into the target bone according to the surgical plan (¶35, 39); and determine the predetermined path for the at least one hole to be drilled based upon the surgical plan (¶41). 
As to claim 6, Yen discloses wherein the monitor is further configured to monitor alignment of the rotating tool during drilling of the hole (based on a discrepancy index calculated according to a difference between the actual position of the tool and the planned position according to the planned trajectory; the alignment of the tool to the planned trajectory is therefore monitored); and if the rotating tool is out of alignment, stop the rotating tool (out of alignment will result in a discrepancy index greater than a predetermined threshold at which the tool motor and thus the tool will be stopped, ¶48-50). 
As to claim 8, Yen discloses wherein the rotating tool comprises a tool tip for cutting the target bone during drilling of the hole, shown in FIGs. 1B and 10. 
As to claim 9, Yen discloses wherein the tool tip comprises a drill bit (¶35). 
Yen is silent as to a sleeve for holding the rotating tool, wherein the sleeve comprises at least one anchoring feature configured to anchor the tool assembly to a target bone prior to actuation of the rotating tool, the baseplate coupled to the sleeve, as recited in claim 1; wherein the sleeve comprises an elongated bore through which the rotating tool can extend from and be retracted into, as recited in claim 10; and wherein the sleeve is configured to position the rotating tool away from the target bone prior to actuation of the rotating tool, as recited in claim 11. 
Hartmann teaches a tool assembly comprising a rotating tool (drill bit 110), a sleeve (158) for holding the rotating tool, shown in FIG. 2A, wherein the sleeve comprises at least one anchoring feature (teeth present a jagged or sawlike edge, ¶64, 90), fully capable of engaging with a target bone and thereby anchoring the tool assembly to the target bone prior to actuation of the rotating tool (due to its distal position, the anchoring feature is fully capable of engaging with the target tissue which it is held against, holding the tool steady prior to actuation, as is well known), wherein the sleeve comprises an elongated bore through which the rotating tool can extend from and be retracted into (at least during assembly and disassembly); wherein the sleeve is configured to position the rotating tool away from the target bone prior to actuation of the rotating tool (at least during assembly, before the rotation tool is fully inserted through the sleeve, the sleeve will be more distal to the end of the tool and thus will position the tool away from the target bone). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Yen’s tool assembly a sleeve that surrounds the rotating tool to protect surrounding tissue from damage from the drill bit of the rotating tool during insertion through the tissue to the target bone site, wherein the serrated distal edge of the sleeve providing the anchoring feature also engages with the target bone and thus anchors the tool assembly to the target bone prior to actuation of the rotating tool, such that the sleeve with serrated edge anchoring feature serves to both guide and direct the rotating tool to its position against the target bone, and anchor the tool to the target bone once in position. Guiding and protecting members such as this sleeve are well known in the orthopedic tool art, as well as distal anchoring features such as serrations that secure the sleeve to the target tissue, as taught by Hartmann. As applied to Yen, the sleeve would extend from and be coupled to the baseplate in Yen so as to extend distally to surround the rotating tool extending from the baseplate. The rotating tool would extend through the elongated bore through the sleeve and is fully capable of being retracted thereinto when not in use. As taught in Hartmann, the sleeve is more distal to the end of the rotating tool at least during assembly and before the rotation tool is fully inserted through the sleeve, such that the sleeve will thus position the tool away from the target bone prior to actuation of the rotating tool. 
Yen discloses wherein the plurality of actuators are configured to move the rotating tool off-axis with respect to a trajectory of the rotating tool with multiple degrees of freedom (¶63) but is silent in this embodiment as to wherein the plurality of actuators are configured to move the rotating tool off-axis with respect to a trajectory of the rotating tool with six degrees of freedom, and controlling the plurality of actuators with six degrees of freedom, as recited in claim 1. 
Yen contemplates that the plurality of actuators that are coupled to the baseplate and which move the rotating tool may be a Stewart type platform (see for example FIG. 6D) (¶55) which is well-known in the automated tool art as providing six degrees of freedom as calculated based on the number of legs and joints and their individual degrees of freedom. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the plurality of actuators in Yen as a Stewart type platform, to provide six degrees of freedom of movement to position the baseplate and thus the rotating tool in any pose desired by movement in the three linear and three rotational directions. 

As to claims 17, 18, and 20, Yen discloses a method for controlling operation of a surgical tool during a surgical procedure, shown in FIG. 10, the surgical tool comprising a baseplate (232), shown and labelled for example in FIG. 1B, a plurality of actuators (230) arranged about a rotating tool (210) and coupled to the baseplate at a plurality of attachment points (plurality of actuators are arranged about an axis of the tool) (¶35, 63), shown in FIG. 10, and a tracking array (431, 432) comprising a plurality of trackers (¶37), wherein the plurality of actuators are configured to move the rotating tool off-axis with respect to a trajectory of the rotating tool with multiple degrees of freedom (the actuators move the tool off a misaligned axis back toward a planned trajectory) (¶63), the method comprising the steps performed by the surgical system of Claims 1, 2, 6, and 8-11 as supra. 
Yen is silent as to the baseplate coupled to a sleeve, such that at least a portion of the rotating tool is anchored to the target bone prior to actuation of the rotating tool. 
Hartmann teaches a tool assembly comprising a rotating tool (drill bit 110), a sleeve (158) for holding the rotating tool, shown in FIG. 2A, wherein the sleeve comprises at least one anchoring feature (teeth present a jagged or sawlike edge, ¶64, 90), fully capable of engaging with a target bone and thereby anchoring the tool assembly to the target bone prior to actuation of the rotating tool (due to its distal position, the anchoring feature is fully capable of engaging with the target tissue which it is held against, holding the tool steady prior to actuation, as is well known), wherein the sleeve comprises an elongated bore through which the rotating tool can extend from and be retracted into (at least during assembly and disassembly); wherein the sleeve is configured to position the rotating tool away from the target bone prior to actuation of the rotating tool (at least during assembly, before the rotation tool is fully inserted through the sleeve, the sleeve will be more distal to the end of the tool and thus will position the tool away from the target bone). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Yen’s surgical tool for the performing of the claimed method, a sleeve that surrounds the rotating tool to protect surrounding tissue from the drill bit rotating tool during insertion through the tissue to the target site, wherein the serrated distal edge of the sleeve also engages with the target bone and thus anchors the tool assembly to the target bone prior to actuation of the rotating tool, such that the sleeve with serrated edge serves to both guide and direct the rotating tool to its position against the target bone, and anchor the tool to the target bone once in position. Guiding members such as this sleeve are well known in the orthopedic tool art, as well as distal anchoring features such as serrations that secure the sleeve to the target tissue, as taught by Hartmann. As applied to Yen, the sleeve would extend from and be coupled to the baseplate in Yen so as to extend distally to surround the rotating tool extending from the baseplate. 

Claims 3, 7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Hartmann (hereinafter, “Yen/Hartmann”), as applied to claims 1, 2, 6, 8-11, 17, 18, and 20 above, and further in view of U.S. Patent No. US 8,961,536 to Nikou et al. (hereinafter, “Nikou”). 
As to claim 7, Yen/Hartmann disclose wherein the monitor is further configured to determine a depth of the rotating tool during drilling of the hole (in Yen, since the three-dimensional position and orientation of the tool is tracked, its depth during drilling of the hole which includes position and orientation would be determined; the depth may also be determined based on its adjacency to or contact with different types of bone such as cortical or cancellous as it proceeds through the bone, ¶41-46). 
As to claim 21, Yen/Hartmann disclose the method further comprising determining, by the monitor, a depth of the rotating tool during drilling of the hole, as performed by the surgical system above. 
Yen/Hartmann are silent as to the monitor configured to stop the rotating tool when the rotating tool reaches a predetermined depth, as recited in claim 7; and the step of stopping, by the monitor, the rotating tool when the rotating tool reaches a predetermined depth, as recited in claim 21. 
Nikou teaches a tool assembly comprising a rotating tool and a surgical system comprising a monitor configured to stop the rotating tool when the rotating tool reaches a predetermined depth in the target bone (if the tool is about to overcut, i.e. cut past a predetermined depth, the monitor 28 signals and causes the tool tip burr to be retracted which results in the stopping of the tool being in the actuated position; col. 7 / ll. 46-59). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a stop in Yen/Hartmann’s surgical system which would prevent the tool from overcutting based on the preplanned trajectory, as taught by Nikou, to prevent the tool from damaging bone or tissue or nerves that are not meant to be cut. Since the preplanned trajectory is three-dimensional, this would have a predetermined depth that would have to be reached and yet not exceeded. The tool tip would be retracted into the sleeve as provided in Yen’s assembly as taught by Hartmann to stop the tool being in the actuated position. Yen contemplates a stop when the tool is out of alignment, and a similar stop when the tool reaches a predetermined depth in the target bone would prevent the tool being out of alignment of the end, i.e. depth, of the planned trajectory of the drilled hole. 

As to claims 3 and 19, Yen/Hartmann are silent as to wherein the surgical plan defines a knee replacement procedure. 
Nikou teaches that a navigated rotating tool housed in a sleeve may be used to cut bone in a knee replacement procedure. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to apply Yen/Hartmann’s system to any of a variety of bone cutting operations, including a knee replacement surgery, since a rotating tool as disclosed in Yen/Hartmann would have applicability in drilling holes for such variety of bone cutting operations, for example drilling holes for keels of a knee replacement implant with the drill sleeve as taught by Hartmann providing tissue protection and bone engagement as described above, and since Nikou teaches the applicability of a navigated rotating tool in a knee replacement procedure. Then, the surgical plan and method in Yen/Hartmann would be directed to defining the knee replacement procedure that the rotating tool is to be utilized in. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Hartmann (hereinafter, “Yen/Hartmann”), as applied to claims 1, 2, 6, 8-11, 17, 18, and 20 above, and further in view of U.S. Patent No. US 8,894,654 to Anderson. 
Yen/Hartmann disclose the claimed invention except for further comprising a trigger configured to receive an input from a user and facilitate actuation of the rotating tool by the robotic control component, as recited in claim 4; wherein the trigger comprises at least one of a foot pedal operably connected to the surgical system, a vocal trigger operably connected to the surgical system, and a pushbutton integrated into the tool assembly, as recited in claim 5. 
Anderson teaches a tool assembly comprising a rotating tool (110), and a sleeve (170) for holding the rotating tool (holding the tool at least where it surrounds the tool for longitudinal motion therethrough), shown in Figs. 3-4, wherein the sleeve comprises at least one anchoring feature comprising a serrated edge (i.e. toothed edge, shown at end of 170 in Fig. 3), wherein the serrated edge is configured to engage with a target bone (col. 7 / ll. 57) and thereby anchor the tool assembly to the target bone prior to actuation of the rotating tool (col. 7 / ll. 42-57); and a surgical system comprising a robotic control component (col. 20 / ll. 37-58); further comprising a trigger (232,234) configured to receive an input (depression) from a user and facilitate actuation of the rotating tool (col. 22 / ll. 1-33); wherein the trigger comprises a pushbutton integrated into the tool assembly. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in the system of Yen/Hartmann a pushbutton trigger as taught by Anderson to allow manual input from a user to facilitate actuation of the rotating tool, since this would allow the user to initiate the beginning of the surgical procedure when ready, and since it appears Yen contemplates the provision of such an integrated pushbutton in the handle of the tool assembly (Yen, FIG. 10). The integrated pushbutton would also allow the tool assembly to be used in a manual setting if the robotic control component is not preferred for a particular procedure. As applied to the system in Yen/Hartmann, the pushbutton trigger would receive an input from the user and facilitate actuation of the rotating tool by the robotic control component, since the trigger would initiate the start of the procedure which in the system of Yen/Hartmann then relies on the robotic control component to actuate and advance the rotating tool if the alignment module determines the rotating tool is in the proper position, as supra. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                  

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775